Shaw, C. J.
The instructions, we think, were right, and adapted to the case in proof. There was an assignment of the lease de facto to the plaintiff by Bundy; whether on a good and valuable consideration or not was immaterial to the liability of the defendants. When that assignment was made known to the defendants, who had been holding as sublessees of Bundy, the defendants, through Bundy, requested the plaintiff to permit them to hold of him, which he did; they held accordingly, and paid one or two quarters’ rent to the plaintiff. No other attornment was necessary to establish the relation of landlord and tenant between these parties. Burden v. Thayer, 3 Met. 76. The defendants were estopped to deny the plaintiff’s title. No ruling of the court prevented the defendants from proving that no assignment of the lease in fact had been made to the plaintiff. The offer was of proof that, though an assignment was in fact made, the parties did not intend that it should operate as an assignment, which was inadmissible.

Exceptions overruled.